Citation Nr: 1449793	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  07-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to June 1990.  The petitions to reopen claims of service connection for left hip and right knee disabilities are before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office (RO.  The petition to reopen a claim of service connection for PTSD with depression is before the Board on appeal from a September 2012 rating decision of the St. Louis, Missouri VARO.  The case is now in the jurisdiction of the Cleveland, Ohio VARO.

The Board notes that the November 2005 rating decision on appeal also adjudicated a number of other matters, but the Veteran's notice of disagreement was limited to the matters involving the left hip and the right knee.  

The prior final rating decision that denied service connection for a psychiatric disability addressed the diagnoses of PTSD and depression.  In his claim to reopen, the Veteran specified that he was seeking to reopen a claim of service connection for PTSD, which, in light of the prior denial, the RO has determined as encompassing the diagnosis of depression.  The Board notes that the record now includes notations of other psychiatric diagnoses.  Inasmuch as the claim of service connection for PTSD and depression requires reopening before it can be considered de novo, and in light of the Veteran's specific arguments seeking service connection for PTSD, a claim of service connection for psychiatric disability other than PTSD or depression would be considered separately, as it would not require reopening.  The veteran has not filed such claim.  Therefore, diagnoses of psychiatric disabilities other than PTSD and depression are not for consideration herein.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issue of service connection for PTSD and depression on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied the Veteran service connection for a left hip disability based essentially on a finding that there was no evidence of a nexus between such disability and his military service or his service connected lumbosacral strain.  

2.  Evidence received since the August 2004 rating decision is either cumulative to evidence previously of record or does not have bearing on a nexus between the Veteran's left hip disability and his military service or his service connected lumbosacral strain; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left hip disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed August 2004 rating decision denied service connection for a right knee disability based essentially on a finding that there was no evidence of a nexus between the Veteran's right knee disability and his military service or his service connected lumbosacral strain.

4.  Evidence received since the August 2004 rating decision is either cumulative to evidence previously of record or does not have bearing on a nexus between the right knee disability and either the Veteran's service or his service connected lumbosacral strain; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and does not raise a reasonable possibility of substantiating such claim.

5.  An unappealed July 2010 rating decision confirmed a February 2010 denial of the Veteran's claim to reopen a claim of service connection for PTSD with depression (which was previously denied in November 2005 based essentially on a finding that the record did not show a current diagnosis of PTSD).

6.  Evidence received since the July 2010 decision includes a VA examination report that shows a diagnosis of PTSD related to a fear of hostile military or terrorist activity, relates to an unestablished fact needed to substantiate a claim of service connection for PTSD with depression, and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a left hip disability may not be reopened.  38 U.S.C.A §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been received, and the claim of service connection for a right knee disability may not be reopened.  38 U.S.C.A §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received, and the claim of service connection for PTSD and depression may be reopened.  38 U.S.C.A §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision reopens the claim of service connection for PTSD and depression, there is no need to discuss the impact of the VCAA on the matter (as any notice or duty to assist omission is harmless).  

Regarding the claims of service connection for a left hip disability and a right knee disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October 2004, October 2009, and February 2012, VA notified the Veteran of the information needed to substantiate and complete his claims to reopen and the underlying claims of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as the definition of "new and material."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Prejudice from a notice error or omission is not alleged.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any evidence pertaining to his claims to reopen that remains outstanding.  To the extent that any evidence was submitted or received and has not been considered by the AOJ in the first instance, the Veteran waived such initial consideration in September 2014 correspondence.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Left Hip and Right Knee Disabilities

An August 2004 rating decision denied the Veteran's claims of service connection for a left hip disability and a right knee disability, each claimed as secondary to service-connected lumbosacral strain, essentially on the basis that there was no evidence or a nexus  between the claimed disabilities and either his service (directly) or his service connected lumbosacral strain.  He was notified of the decision, and did not appeal it (or submit additional evidence in the year following); therefore, it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the August 2004 rating decision included the veteran's STRs, VA treatment records, lay statements, and a July 2004 VA examination report.  The STRs are silent for any complaints, treatment, or diagnosis related to his left hip or right knee.  Postservice treatment records showed a diagnosis of left hip status post excision of a mass in June 2002 (but were silent as to a nexus between such disability and the Veteran's service connected low back disability).  The July 2004 VA examiner diagnosed right knee strain, and opined that such was not related to his low back disability. 

Evidence received since the August 2004 rating decision includes the Veteran's lay statements alleging that his low back disability affects his hips and knees and updated VA treatment records showing several additional diagnoses of right knee disabilities.  As the claims were previously denied on the basis that the Veteran's left hip and right knee disabilities were not shown to be related to either service or his service connected lumbosacral strain, to reopen such claims, there must be competent evidence that pertains to that unestablished fact, i.e., addresses the matter of a nexus between the claimed disabilities and either service or the service-connected lumbosacral strain.  

The Veteran's lay statements advance essentially the same argument as previously made, and present no additional information regarding a nexus between the claimed left hip and right knee disabilities and either his service or his service-connected lumbosacral strain, therefore, they are neither new (because cumulative), nor material.  No other evidence received since the prior denial bears on a nexus between either the Veteran's left hip or right knee disabilities and his service or his service connected lumbosacral strain.  Accordingly, the Board must find that new and material evidence has not been received, and that the claims of service connection for left hip and right knee disabilities may not be reopened; even the low threshold standard for reopening endorsed by the Court in Shade, supra, is not met..

PTSD with Depression

Service connection for PTSD with depression was initially denied by a November 2005 rating decision because there was no diagnosis of PTSD (in accordance with established guidelines) and no evidence that any current depression was manifested in, or was related to, his service.  A February 2010 rating decision declined to reopen such claim; a July 2010 rating decision confirmed that denial (finding that although there was new medical evidence in the record which showed a diagnosis of PTSD, such diagnosis was based solely on the Veteran's subjective history only, and therefore not probative evidence.  The Veteran was notified of July 2010 denial, and did not appeal it therefore, the July 2010 rating decision is final.

Evidence of record at the time of the July 2010 denial included the Veteran's STRs, VA treatment records, the Veteran's lay statements (describing stressors), and internet articles.  The record did not include a diagnosis of PTSD (in accordance with governing criteria, identifying the underlying stressor and constellation of symptoms needed to support the diagnosis); all diagnoses of PTSD in the record were based on/by subjective history only.  In addition, there was no corroboration of the Veteran's alleged stressor events in service.  He had claimed exposure to traumatizing situations when the navy vessel on which he was serving (the U.S.S. Goldsborough) came to the relief of the U.S.S. Stark following the attack on that ship by Iraqi war planes.  He has claimed that being stationed on the Goldsborough at the time was of itself a stressor event due to as constant fear of enemy attack.  

Additional evidence received since the July 2010 denial includes updated VA treatment records, private medical records, statements from psychiatric care providers, and a report of a March 2012 VA examination.  These provide pertinent information not previously in the record (and are new evidence); they include a March 2012 VA examiner's opinion that the Veteran meets the criteria for a diagnosis of PTSD; i.e., that the reported stressors are sufficient to support a diagnosis of PTSD related to a fear of hostile military or terrorist activity.  This opinion bears directly on the matter of a nexus between the Veteran's psychiatric disability and his service (an unestablished fact needed to substantiate a claim of service connection for PTSD), and in light of the low threshold for reopening endorsed by the Court in Shade, supra, raises a reasonable possibility of substantiating the underlying claim.  Accordingly, the additional evidence received is both new and material, and the claim of service connection for PTSD with depression must be reopened.  


ORDER

The appeals seeking to reopen claims of service connection for a left hip disability and a right knee disability are denied.

The appeal seeking to reopen a claim of service connection for PTSD with depression is granted.


REMAND

A review of the record found that pertinent VA treatment records appear to be outstanding.  The record suggests the Veteran receives ongoing VA psychiatric treatment, and the most recent records of such treatment in the record are dated in August 2013.  Furthermore, he has repeatedly requested that VA seek deck logs for the U.S.S. Goldsborough to corroborate his alleged stressors in service for his PTSD; the record does not show that such evidence has been sought, and such records have not been secured.  The Board notes that the Veteran has consistently reported that he was serving on the U.S.S. Goldsborough in the Persian Gulf when the U.S.S. Stark was struck by missile attack fire from Iraqi fighter planes in May 1987.  He reports when the Goldsborough arrived in relief of the Stark, he was traumatized from observing the damage to the Stark's hull as well as dead bodies in the water.  

The AOJ has made a formal finding that there is insufficient information in the record for an inquiry to the Joint Service Records Research Center (JSRRC) seeking confirmation of the Veteran's alleged PTSD stressor.  However, the Veteran appears to have provided fairly specific parameters for his reported stressors (and the Board finds no reason why the development requested by the Veteran cannot be sought).  The attack on the U.S.S. Stark is a widely known event that occurred (as the Veteran has indicated) on May 17, 1987 (shown by elementary search of internet reports).  Thus, period of search for corroborating records would be limited to the last 2 weeks of May 1987.  His assignment to the U.S.S. Goldsborough at the time should be evident for his service personnel records (unless they have been lost, in which case alternate source development would be necessary).  The events he describes should appear in the Quarterly Command History of the U.S.S. Goldsborough, and in that vessel's deck logs (for the last two weeks of May 1987.  There is ample information for a search.   

Finally, the March 2012 VA examination report is unaccompanied by sufficient explanation and does not include the findings needed to address all theories of entitlement raised, and is inadequate for rating purposes.  Therefore, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

   1. The AOJ should secure for the record copies of the Veteran's complete service personnel records, and in particular records showing his active duty assignments (and specifically those records identifying the dates of his assignment to the U.S.S. Goldsborough.  If he is shown to have been aboard the U.S.S. Goldsborough in May 1987, the AOJ should arrange for development to secure both the (declassified portions of the) Quarterly Command History of the U.S.S. Goldsborough (for the quarter from April 1, 1987 through June 30 1987) and deck logs of the U.S.S. Goldsborough for the period of May 17, 1987 through May 31, 1987)..
   2. The AOJ should secure for the record copies of the complete records of all VA evaluations and treatment the veteran has received for psychiatric disability since August 2013.  

   3. The AOJ should review the records received and make a formal determination for the record regarding which of the Veteran's alleged stressor events (if any) and which are not.

   4. Thereafter, the AOJ should arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and the AOJ should inform the examiner which (if any) of the Veteran's alleged stressors were found to be corroborated by credible supporting evidence (and which were not)..  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran meet the criteria for a diagnosis of PTSD (including based on fear of hostile action)?  If so, please identify the stressor and symptoms supporting such diagnosis.  If not, identify what is needed for the diagnosis that remains lacking.

(b) Identify the likely etiology for any (and each) psychiatric diagnosis other than PTSD found. Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is (i) related to his military service?  (ii) caused or aggravated by a service-connected disability.

All opinions must be accompanied by rationale.   

               5. The AOJ should then review the record and readjudicate
               the claim of service connection for PTSD and depression.
               If it remains denied the AOJ should issue an appropriate 
                supplemental statement of the case and afford the Veteran
               and his representative opportunity to respond before returning
               the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


